EX 99.28(h)(1)(v) Amendment to Amended and Restated Administration Agreement Between JNL Investors Series Trust and Jackson National Asset Management, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company (“Administrator”), and JNL Investors Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Trust and the Administrator entered into an Amended and Restated Administration Agreement effective as of the 28th day of February, 2012 (“Agreement”), as amended June 15, 2012 and May 30, 2013, whereby the Administrator agreed to perform certain administrative services to several separate series of shares (each a “Fund”) of the Trust, as listed on Schedule A of the Agreement. Whereas, the Board of Trustees of the Trust has approved the addition of the JNL/PPM America Low Duration Bond Fund (“New Fund”) to the Trust. Whereas, the parties have agreed to amend Schedule A and Schedule B of the Agreement to add the New Fund and its’ fees thereto. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 16, 2013, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated September 16, 2013, attached hereto. In Witness Whereof, the Administrator and the Trust have caused this Amendment to be executed as of June 26, 2013, effective as of September 16, 2013. JNL Investors Series Trust Jackson National Asset Management, LLC By: /s/ Kristen K. Leeman By: /s/ Mark D. Nerud Name: Kristen K. Leeman Name: Mark D. Nerud Title: Assistant Secretary Title: President and CEO Schedule A Dated September 16, 2013 Fund Class(es) JNL/PPM America Low Duration Bond Fund Class A JNL/PPM America Total Return Fund Class A JNL Money Market Fund Institutional Class A-1 Schedule B Dated September 16, 2013 Class A Shares Funds Fee JNL/PPM America Low Duration Bond Fund (Class A) 0.10% JNL/PPM America Total Return Fund (Class A) 0.10% JNL Money Market Fund (Institutional Class) 0.00% B-1
